RYAN, Circuit Judge,
dissenting.
We have no jurisdiction over this appeal, and therefore I respectfully dissent.
The Supreme Court recently clarified the criteria for the appealability of interlocutory trial court decisions denying qualified immunity. In Johnson v. Jones, — U.S. -, 115 S.Ct. 2151, 132 L.Ed.2d 238 (1995), the Court considered a ease in which the district court “resolved a fact-related dispute about the pretrial record, namely whether or not the evidence in the pretrial record was sufficient to show a genuine issue of fact for trial.” Id. at -, 115 S.Ct. at 2153. Based on a number of policy considerations, the Court “h[e]ld that the defendants cannot immediately appeal this kind of fact-related district court determination,” id., observing that “interlocutory appeals ... are the exception, not the rule,” id. at -, 115 S.Ct. at 2154.
Indisputably, in this case the district court’s basis for denying the defendant’s request for summary judgment on grounds of qualified immunity was the existence of a factual dispute as to Meade’s motivation for terminating the plaintiffs. While I agree with the majority that the district court’s analysis may have been misguided, that does not lead me to the conclusion that this court is entitled to take jurisdiction over the appeal in order to determine whether there is another basis on which we can resolve the ease without reference to the factual dispute that was the district court’s basis. Irrespective of whether the district court’s opinion was a model of qualified immunity analysis, the pertinent issue is whether the decision of the district court that was appealed, is appeal-able. Since the basis for the denial was the existence of a disputed fact, it was not.
The Johnson opinion simply held that a defendant may not immediately appeal a district court’s order denying him the defense of qualified immunity when the order is based on a determination that the pretrial record sets forth a genuine issue of fact for trial. The Court did not indicate that a court of appeals may ignore the factual basis for the trial court’s decision and, instead, ferret out a legal issue, and then reverse on legal, rather than factual, grounds. The rule is that the district court’s order is “not appealable” when it relies on the conclusion that there is a genuine issue of material fact, id. at-, -, 115 S.Ct. at 2153, 2156; the rule is not that the order may or may not be appealable, depending on whether there is the potential for reversing based on a different rationale. Indeed, such an exemption from the general rule would make the rule meaningless, and would destroy the benefits of efficiency and economy that the rule is meant to confer, see id. at -, 115 S.Ct. at 2154, because a court of appeals would always have to exercise jurisdiction over a qualified immunity appeal in order to consider whether it could be disposed of on other legal grounds, see id. at -, 115 S.Ct. at 2158. In short, I believe Johnson teaches that what is controlling in determining whether there is appellate jurisdiction in a qualified immunity interlocutory appeal is the basis, factual or legal, for the district court’s ruling, not some other theory the parties may argue on appeal, or this court may think preferable.